NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUDY LAND; et al.,                              No.    16-35694

                Plaintiffs-Appellants,          D.C. No. 1:10-cv-00001-JLQ

 v.
                                                MEMORANDUM*
CREDIT SUISSE GROUP SECURITIES
(USA) LLC, FKA Credit Suisse First Boston
Corp., a Delaware limited liability company;
et al.,

                Defendants-Appellees.


L. J. GIBSON; et al.,                           No.    16-35705

                Plaintiffs-Appellants,          D.C. No. 1:10-cv-00001-JLQ

 v.

CREDIT SUISSE GROUP SECURITIES
(USA) LLC, FKA Credit Suisse First Boston
Corp., a Delaware limited liability company;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                 Justin L. Quackenbush, District Judge, Presiding

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                      Argued and Submitted February 9, 2018
                               Seattle, Washington

Before: GOULD, PAEZ, and CHRISTEN, Circuit Judges.

       Plaintiffs are purchasers of properties at four different planned developments

in Nevada, Idaho, Montana, and the Bahamas. They appeal the district court’s

grant of summary judgment in favor of the defendants on their claims for

negligence, fraud, tortious interference with contract, and negligent

misrepresentation. For the reasons stated below, we affirm the district court’s

grant of summary judgment.

       In broad terms, the plaintiffs’ theory is that Cushman & Wakefield, Inc., an

appraiser, used a non-standard appraisal method that overvalued the properties at

the planned developments. The appraisal resulted in Credit Suisse, a lender,

making unsound loans to the developers of the planned communities.1 Those loans

and the attendant loan payments, in turn, caused the developers to go bankrupt, and

the bankruptcies resulted in the loss of various luxury amenities and other harms to

the plaintiffs.

1.     The district court properly granted summary judgment to the defendants on

the plaintiff’s negligence claim. The elements of negligence are similar in all


1
 On the plaintiffs’ theory, the loans were unsound both because they were too big,
and because in some instances they let the developers make large dividend
payments out of the loan proceeds.

                                          2
relevant jurisdictions. In each jurisdiction a negligence claim requires establishing

that the defendant owes the plaintiff a duty to conform to a particular standard of

conduct. Jones v. Starnes, 245 P.3d 1009, 1012 (Idaho 2011); Peterson v.

Eichhorn, 189 P.3d 615, 620–21 (Mont. 2008); Turner v. Mandalay Sports Entm’t,

LLC, 180 P.3d 1172, 1175 (Nev. 2008); Williams v. Davis, 974 So. 2d 1052, 1056

(Fla. 2007). Here, the district court correctly held that Cushman, in its role as an

appraiser, and Credit Suisse, in its role as a lender, owed no legal duty to third

parties who purchased property from the developers. Plaintiffs have pointed to no

authority that would hold a lender or appraiser liable to third parties who were

indirectly affected by the inability of a borrower to make loan payments.

2.    The district court also properly granted summary judgment to the defendants

on the tortious interference with contract claims. Here, the plaintiffs point to no

contractual right that was lost because of the bankruptcy. With respect to the

Nevada resort agreement, the contract promised no luxury amenities. On the

Montana resort agreement, the contract explicitly noted that no recreational

amenities would be provided. In the Bahamas resort agreement, the contract called

for basic infrastructure, but the property report disclaimed any right to recreational

facilities. At the Idaho resort, certain amenities were promised, and were built, but

purchase and sale agreements incorporated a disclaimer of any obligation to

maintain recreational facilities in perpetuity.


                                           3
3.    The district court also properly granted summary judgment to the defendants

on the plaintiffs’ fraudulent misrepresentation and negligent misrepresentation

claims. These claims fail because the plaintiffs have not shown that Credit Suisse

or Cushman ever made a false or misleading representation upon which the

plaintiffs relied. Such a showing is an essential element of a fraudulent or

negligent misrepresentation claim in each jurisdiction.2 See Butler v. Yusem, 44

So. 3d 102, 105 (Fla. 2010); Country Cove Dev., Inc. v. May, 150 P.3d 288, 293

(Idaho 2006); Barmettler v. Reno Air, Inc., 956 P.2d 1382, 1386 (Nev. 1998);

Batten v. Watts Cycle & Marine, Inc., 783 P.2d 378, 380–81 (Mont. 1989). Here,

the plaintiffs admit that they never saw the appraisals prepared by Cushman for

Credit Suisse. Plaintiffs instead claim that they were misled when the Credit

Suisse loans were publicized without also publicizing the appraisal method used to

justify the loans or the lending scheme that allowed the developers to pay

dividends from the loan proceeds. However, the plaintiffs have provided no

evidence that Credit Suisse or Cushman communicated to them anything about the

loans. All communications about the loans came from the bankrupt developers,

and not Cushman or Credit Suisse. We therefore reject the fraudulent

misrepresentation and negligent misrepresentation claims.


2
 Idaho does not recognize negligent misrepresentation, except as between an
accountant and a client. See Duffin v. Idaho Crop Improvement Ass’n, 895 P.2d
1195, 1203 (Idaho 1995).

                                          4
4.    The plaintiffs attempt to revitalize their claims by asserting that Cushman,

Credit Suisse, and the developers were all engaged in a conspiracy. In this way,

actions of the developer could be attributed to Cushman and Credit Suisse.3

Plaintiffs’ conspiracy claim fails because they have presented no evidence of an

agreement between the developers, Credit Suisse, and Cushman to defraud them.

      AFFIRMED.




3
 As a conceptual matter, conspiracy requires an agreement to perform some
unlawful act. As such, one cannot conspire to commit a negligent act. “Logic and
case law dictate that a conspiracy to commit negligence is a non sequitur.”
Sonnenreich v. Philip Morris Inc., 929 F. Supp. 416, 419 (S.D. Fla. 1996).
Conspiracy also will not revitalize the plaintiffs’ tortious interference claim
because the plaintiffs had no contractual rights that were violated.

                                         5